Appeal from a judgment of the County Court of Tompkins County (Friedlander, J.), rendered April 24, 1992, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw granted.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.